                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


David J Cataldo, CDCR #T-79908
                                                               Civil Action No. 16-cv-02747-JAH-WVG

                                                Plaintiff,
                                         V.
See attachment                                                   JUDGMENT IN A CIVIL CASE


                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Reinstates its June 7, 2018 Order Granting Defendant County of San Diego’s Motion to Dismiss
Plaintiff’s Second Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6); and Dismisses the
remainder of this civil action in its entirety based onPlaintiff’s failure to prosecute pursuant to Fed. R.
Civ. P. 41(b).




Date:          2/12/20                                            CLERK OF COURT
                                                                  JOHN MORRILL, Clerk of Court
                                                                  By: s/ M. Exler
                                                                                          M. Exler, Deputy
                     United States District Court
                          SOUTHERN DISTRICT OF CALIFORNIA

                                    (ATTACHMENT)

                                                         Civil Action No. 16-cv-02747-JAH-WVG


SHERIFF DEPUTY MADOX, Vista Detention Facility; JOHN DOES, GBDF Medical Staff; Dr. QUOC
TRAN; COUNTY OF SAN DIEGO,
Defendants
